DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to Applicant submission received on 01/09/2020.
3.    	Claims 1-18 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 01/09/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 01/09/2020 are acceptable for examination purposes.

Information Disclosure Statement


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 17 discloses “A program element” Specification recites “according to another aspect of the present disclosure a program element is provided, which, when being executed by a processor is adapted to carry out one of the inventive methods (para. 18). In other words, the specification only provides mere example of a program element, which is not a definition. In plain meaning, the “program element” covers transitory-signal as well as non-transitory medium. The broadest reasonable interpretation in light of specification encompasses that “a program element” can be “signal per se” since it does not exclude transitory “signal”. Thus, the claim is not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al. (US 20200266959 A1, hereinafter Yi et al.).

Regarding claim 1, Yi discloses a base station (Fig. 20: BS 2000) comprising: a frequency range setup device (Processor 2010 coupled to memory 2020); a writing device (Processor 2010); a transmitting device (Transceiver 2030); wherein the frequency range setup device is adapted to determine the frequency range to be used for a user equipment (UE) (Yi, para. 108: the UE may use the smallest subcarrier spacing in each frequency band. That is, the UE may use 15 kHz in a frequency range of 6 GHz or below (that is, frequency range (FR) 1), and may use 60 kHz in a frequency range of 6 GHz or above (that is, FR2)); wherein the frequency range setup device is adapted to communicate the frequency range to be used for a UE to the (Yi, para. 108, 123, 255: communicating the frequency range to be allocated to the UE (e.g. 15 kHz in a frequency range of 6 GHz or below, and/or 60 kHz in a frequency range of 6 GHz or above) to the processor for processing); wherein the writing device is adapted to encode the frequency range to be used for a user equipment and to write the encoded information into a data structure (Yi, para. 143-145, 162: the CORESET may be configured based on the bandwidth assuming that the center of the SS/PBCH block or the center of the system bandwidth is the center of the CORESET for CSS. At this time, the bandwidth may be fixed for each frequency range and/or for each frequency band. the center of the CORESET for CSS (or the offset between (the center of) the SS/PBCH block and the CSS center) and/or the bandwidth can be configured. The configured frequency range to be used for a UE is stored into memory 2020 for transmission), wherein the writing device is further adapted to forward the data structure to the transmitting device (Yi, para. 252-255: Processor 2010 transmits the data structure to Transceiver 2030); wherein the transmitting device is adapted to transmit the data structure (Yi, para. 254-255: The transceiver 2030 may include a baseband circuit for processing radio frequency signals. Moreover, the transceiver 2030 is connected to the processor 2010 and transmits and/or receives a radio signal).

Regarding claim 2, Yi discloses the base station of claim 1, wherein the frequency range setup device is adapted to determine the frequency range out of a group of at least two frequency ranges (Yi, para. 108, 151: the UE may use the smallest subcarrier spacing in each frequency band. That is, the UE may use 15 kHz in a frequency range of 6 GHz or below (that is, frequency range (FR1)), and may use 60 kHz in a frequency range of 6 GHz or above (that is, FR2)).

Regarding claim 3, Yi discloses the base station of claim 2, wherein the group of at least two frequency ranges comprises at least two overlapping frequency ranges (Yi, para. 108: the UE may use the smallest subcarrier spacing in each frequency band. That is, the UE may use 15 kHz in a frequency range of 6 GHz or below (that is, frequency range (FR1), and may use 60 kHz in a frequency range of 6 GHz or above (that is, FR2)).

Regarding claim 4, Yi discloses the base station of claim 1, wherein the data structure is a payload of a physical broadcast channel (PBCH) (Yi, para. 95: the information on the carrier bandwidth is included in the PBCH, the information on an offset between a center of an SS/PBCH block and a center of the system bandwidth may be a maximum bit assuming a maximum bandwidth supported by a carrier).

Regarding claim 5, Yi discloses the base station of claim 4, wherein the data structure is a synchronization signal (SS)/PBCH block (SSB) (Yi, para. 61: the beams used to receive the SS/PBCH block may be used in subsequent operations between the UE and the network (e.g. random access operations). The SS/PBCH block may be repeated by a specific period. Moreover, the PBCH-DMRS may contain information indicating an SS/PBCH block index).

Regarding claim 6, Yi discloses the base station of claim 1, wherein the frequency range is encoded as at least one of: the carrier of the frequency range, a configuration table for the frequency range, a searching carrier or a remaining minimum system information control resource set (RMSI CORESET) (Yi, para. 79, 102, 116: the frequency range may be set as a remaining minimum system information control resource set (RMSI CORESET)).

Regarding claim 7, Yi discloses a user equipment, comprising: a receiving device (Transceiver 2030); a reading device (Processor 2010); a frequency range detecting device (Processor 2010 coupled to memory 2020); wherein the receiving device is adapted to receive a data structure (Yi, para. 252-255: Transceiver 2030 receives the data structure to Processor 2010Transceiver 2030) and to forward the data structure to the reading device (Yi, para. 254-255: The transceiver 2030 may include a baseband circuit for processing radio frequency signals. Moreover, the transceiver 2030 is connected to the processor 2010 and transmits and/or receives a radio signal); wherein the reading device is adapted to read an encoded information about a frequency range and to decode a frequency range to be used for the user equipment (Yi, para. 143-145, 162: the CORESET may be configured based on the bandwidth assuming that the center of the SS/PBCH block or the center of the system bandwidth is the center of the CORESET for CSS. At this time, the bandwidth may be fixed for each frequency range and/or for each frequency band. the center of the CORESET for CSS (or the offset between (the center of) the SS/PBCH block and the CSS center) and/or the bandwidth can be configured. The configured frequency range to be used for a UE is stored into memory 2020 for transmission); wherein the frequency range detecting device is adapted to detect the frequency range from the decoded information and to use the detected frequency range for a communication with a base station (Yi, para. 108: the UE may use the smallest subcarrier spacing in each frequency band. That is, the UE may use 15 kHz in a frequency range of 6 GHz or below (that is, frequency range (FR) 1), and may use 60 kHz in a frequency range of 6 GHz or above (that is, FR2)).

Regarding claim 8, Yi discloses the user equipment of claim 7, wherein the frequency range detecting device is adapted to determine the frequency range out of a group of at least two frequency ranges (Yi, para. 108, 151: the UE may use the smallest subcarrier spacing in each frequency band. That is, the UE may use 15 kHz in a frequency range of 6 GHz or below (that is, frequency range (FR1)), and may use 60 kHz in a frequency range of 6 GHz or above (that is, FR2)).

Regarding claim 9, Yi discloses the user equipment of claim 7, wherein the data structure is a payload of a physical broadcast channel (PBCH) (Yi, para. 95: the information on the carrier bandwidth is included in the PBCH, the information on an offset between a center of an SS/PBCH block and a center of the system bandwidth may be a maximum bit assuming a maximum bandwidth supported by a carrier).

Regarding claim 10, Yi discloses the user equipment of claim 9, wherein the data structure is a synchronization signal (SS)/PBCH block (SSB) (Yi, para. 61: the beams used to receive the SS/PBCH block may be used in subsequent operations between the UE and the network (e.g. random access operations). The SS/PBCH block may be repeated by a specific period. Moreover, the PBCH-DMRS may contain information indicating an SS/PBCH block index).

Regarding claim 11, Yi discloses the user equipment of claim 7, wherein the frequency range is decoded as at least one of: the carrier of the frequency range, a configuration table for the frequency range, a searching carrier or a remaining minimum system information control resource set (RMSI CORESET) (Yi, para. 79, 102, 116: the frequency range may be set as a remaining minimum system information control resource set (RMSI CORESET)).

Regarding claim 12, Yi discloses a method for receiving information about a used frequency range, comprising: receiving a data structure (Yi, para. 252-255: Transceiver 2030 receives the data structure to Processor 2010Transceiver 2030); reading an encoded information about a frequency range and decoding a frequency range to be used for the user equipment (Yi, para. 143-145, 162: the CORESET may be configured based on the bandwidth assuming that the center of the SS/PBCH block or the center of the system bandwidth is the center of the CORESET for CSS. At this time, the bandwidth may be fixed for each frequency range and/or for each frequency band. the center of the CORESET for CSS (or the offset between (the center of) the SS/PBCH block and the CSS center) and/or the bandwidth can be configured. The configured frequency range to be used for a UE is stored into memory 2020 for transmission); detecting the frequency range from the decoded information and using the detected frequency range for a communication with a base station (Yi, para. 108: the UE may use the smallest subcarrier spacing in each frequency band. That is, the UE may use 15 kHz in a frequency range of 6 GHz or below (that is, frequency range (FR) 1), and may use 60 kHz in a frequency range of 6 GHz or above (that is, FR2)).

Regarding claim 13, Yi discloses the method of claim 12, wherein the method comprising: determining the frequency range out of a group of at least two frequency ranges (Yi, para. 108, 151: the UE may use the smallest subcarrier spacing in each frequency band. That is, the UE may use 15 kHz in a frequency range of 6 GHz or below (that is, frequency range (FR1)), and may use 60 kHz in a frequency range of 6 GHz or above (that is, FR2)).

Regarding claim 14, Yi discloses the method of claim 12, wherein the data structure is a payload of a physical broadcast channel (PBCH) (Yi, para. 95: the information on the carrier bandwidth is included in the PBCH, the information on an offset between a center of an SS/PBCH block and a center of the system bandwidth may be a maximum bit assuming a maximum bandwidth supported by a carrier).

Regarding claim 15, Yi discloses the method of claim 14, wherein the data structure is a synchronization signal (SS)/PBCH block (SSB) (Yi, para. 61: the beams used to receive the SS/PBCH block may be used in subsequent operations between the UE and the network (e.g. random access operations). The SS/PBCH block may be repeated by a specific period. Moreover, the PBCH-DMRS may contain information indicating an SS/PBCH block index).

Regarding claim 16, Yi discloses the method of claim 12, wherein the frequency range is decoded as at least one of: the carrier of the frequency range, a configuration table for the frequency range, a searching carrier or a remaining minimum system information control resource set (RMSI CORESET) (Yi, para. 79, 102, 116: the frequency range may be set as a remaining minimum system information control resource set (RMSI CORESET)).

Regarding claim 17, Yi discloses a program element, which when being executed by a processor is adapted to carry out the method of claim 12 (Yi, para. 244, 255: The transceiver 1830 may include a baseband circuit for processing radio frequency signals. When the embodiment is implemented in software, the above-described technique may be implemented as a module (process, function, etc.) performing the above-described function of claim 12).

Regarding claim 18, Yi discloses a non-volatile computer-readable medium comprising program code, which when being executed by a processor is adapted to (Yi, para. 244, 255: The transceiver 1830 may include a baseband circuit for processing radio frequency signals. When the embodiment is implemented in software, the above-described technique may be implemented as a module (process, function, etc.) performing the above-described function of claim 12).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	FALAHATI et al. (US 20200029312 A1) discloses a method in a wireless device comprises: receiving a control channel (e.g., physical downlink control channel (PDCCH)) that includes control information that indicates a set of time and frequency resources allocated for the wireless device to receive a data transmission; determining that the set of time and frequency resources allocated for data transmission overlaps with a control resource region (e.g., control resource set (CORESET)).
b)	DEOGUN et al. (20180199343 A1) discloses A method for managing a resource in a wireless communication system is provided. The method includes allocating, by a base station, the resource for a data transmission from a user equipment (UE) in a two-step frequency-domain assignment process as a) indicating at least one bandwidth part, and b) indicating at least one resource block (RB) within the at least one bandwidth part.

d)	Babaei et al. (20190132845 A1) discloses a wireless device may receive configuration parameters of a first bandwidth part and a second bandwidth part. A first downlink control information may be received. The first downlink control information may indicate an uplink grant for transmission of one or more first transport blocks via the first bandwidth part in a transmission time. A second downlink control information may be received. The second downlink control information may indicate switching from the first bandwidth part to the second bandwidth part in a switching time.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466